Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yugang Sun et al (U. S. Patent Application: 2014/0077121, here Sun), further in view of Patrick A. Johnson et al (U. S. Patent Application: Patrick A. Johnson et al (U. S. Patent Application: 2015/0038347, here after Johnson), and Zhinhong Nie et al (U. S. Patent Application: 2019/0118265, here after Nie).
Claim 21 is rejected. Sun teaches a method for synthesizing magnetic surface-enhanced Raman scattering (SERS)-active nanoparticles [abstract], comprising:
synthesizing a plurality of superparamagnetic Fe3O4 nanoparticles[0084 lines 1-6]; coating the plurality of superparamagnetic Fe3O4 nanoparticles with SiO2 to generate Fe3O4@SiO2 particles[0022, 0084 lines 6-25]; and
synthesizing the magnetic SERS-active nanoparticles by attaching Ag nanoparticles to the Fe3O4@SiO2 particles[0087, fig. 21]. Sun teaches the coating the plurality of superparamagnetic Fe3O4 nanoparticles comprises adding tetraethyl 
Nie teaches making iron particles with silica shell and teaches functionalizing surface with 3-Mercaptopropyl trimethoxysilane [0040]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Sun and Johnson when functionalizing surface of particles is done by 3-Mercaptopropyl
trimethoxysilane, because Nie teaches it is suitable compound to functionalize silica coated magnetic particles. Sun also teaches injecting the synthesized magnetic SERS-active nanoparticles in a reservoir for tracer detection [0017-0018].
Claim 29 is rejected as Sun teaches adding NH3.H2O to water (ammonium hydroxide aqueous solution) [0084].
Claim 30 is rejected. Sun teaches synthesizing drawing the plurality of superparamagnetic Fe3O4 nanoparticles using magnet [0048].

.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yugang Sun et al (U. S. Patent Application: 2014/0077121, here Sun), Patrick A. Johnson et al (U. S. Patent Application: 2015/0038347, here after Johnson), Zhinhong Nie et al (U. S. Patent Application: 2019/0118265, here after Nie), further in view of Lei Wang et al (U.
Patent Application: 2015/0079270, hereafter Wang).
Claim 25 is rejected. Sun does not teach adding the plurality of superparamagnetic Fe3O4 nanoparticles to a microemulsion. Wang teaches a method of making silica coated Fe3O4 particles by using microemulsion method (particles added to microemulsion as they form) [0070]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Sun Johnson, and Nie when silica coated Fe304 particles are made by microemulsion method, because Wang teaches it is suitable compound forming silica coated Fe3O4 particles.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yugang Sun et al (U. S. Patent Application: 2014/0077121, here Sun), Patrick A. Johnson et al
(U. S. Patent Application: 2015/0038347, here after Johnson), Zhinhong Nie et al (U. S. Patent Application: 2019/0118265, here after Nie), further in view of Sally D. Solomon et al, Journal of Chemical Education vol. 84, No. 2(2007) 322-325, here after Solomon.
Claim 26 is rejected. Sun teaches attaching Ag nanoparticles, but does not teach the Ag nanoparticles forms by adding AgNO3 to NaBH4. Solomon teaches forming silver nanoparticles by adding AgNO3 to NaBH4 [page 322 column 2, fourth paragraph]. .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yugang Sun et al (U. S. Patent Application: 2014/0077121, here Sun), Patrick A. Johnson et al (U. S. Patent Application: 2015/0038347, here after Johnson), Zhinhong Nie et al (U. S. Patent Application: 2019/0118265, here after Nie), further in view of S. Rashdan et al. Journal of Experimental Nanoscience, vol. 8, no.2, (2013) 210-222, hereafter Rashadan.
Claim 27 is rejected. Sun teaches synthesis of Fe3O4, but does not teach synthesis with ferric chloride hexahydrate and Ferrous sulfate heptahydrate. Rashadan teaches synthesis of Fe3O4 superparamagetic nanoparticles by co-precipitation comprising dissolving FeCI3.6H2O and FeSO4.7H2O in water [2.1.2]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Sun Johnson, and Nie when Fe304 particles are
synthesis with method of Rashdan, because it is an alternative method for synthesis Fe3O4 nanoparticles.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yugang Sun et al (U, S. Patent Application: 2014/0077121. here Sun), Patrick A. Johnson et al (U. S. Patent Application: 2015/0038347, here after Johnson), Zhinhong Nie et al (U. S. Patent Application: 2019/0118265, here after Nie), further in view of Ryoji Kanno et al (U. S. Patent Application: 2010/0092885, hereafter Kanno).
.
Response to Arguments
Applicant's arguments filed 03/04/21 have been fully considered but they are not persuasive. The applicant argument regarding previous references do not teach the new limitation of amended claim is not persuasive as Sun teaches injecting the nanoparticles in reservoir for tracer detection (see claim rejection above and Sun 0017-0018).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712